Citation Nr: 0019128	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from May 1969 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that determination, the RO denied the veteran's 
application to reopen a claim for service connection for 
PTSD.  

The Board notes that in April 1996 and June 1998, this matter 
was remanded to the RO for further development.  The RO has 
continued to deny the veteran's claim.


FINDINGS OF FACT

1.  In June 1990, the RO denied service connection for PTSD; 
although notified of the denial in July 1990, he did not file 
an appeal.  

2.  New evidence has been associated with the claims file 
since the June 1990 rating decision that, when considered 
alone or in conjunction with the evidence previously of 
record, is relevant and probative of the issue under 
consideration and is so significant that it must be 
considered to fairly decide the merits of the claim.  

3.  The veteran did not engage in combat with the enemy 
during his Vietnam service.

4.  The record includes evidence independently corroborating 
the occurrence of enemy attacks on the veteran's base during 
his period of service in Vietnam. 

5.  The veteran has been diagnosed with PTSD, based, at least 
in part, on a reported history of exposure to enemy attack 
while serving in Vietnam; he has recollections and 
nightmares, and flashbacks consistent with such exposure.  



CONCLUSIONS OF LAW

1.  The RO's June 1990 decision the claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

2.  New and material evidence has been presented, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

A.  New and Material Evidence Analysis

The RO denied service connection for PTSD in a June 1990 
decision.  The evidence before the RO at the time of the June 
1990 rating action included the veteran's service medical 
records that did not show any complaints or findings 
pertaining to a psychiatric disability.  VA medical records 
dated from January to December 1989 were also included.  
These records reflect that the veteran was hospitalized 
treatment of depression and suicidal thoughts, PTSD, and 
substance abuse.  They show that the veteran was depressed 
because of the death of his family in an automobile accident.  
Other issues were additional family problems and 
unemployment.  At a VA examination in December 1989, the 
veteran complained of dreams about his Vietnam experiences 
and flashbacks about combat.  At the conclusion of a mental 
status examination, an examiner entered diagnoses including 
affective disorder, major depression, and PTSD.  With respect 
to the PTSD, the examiner opined that the veteran's symptoms 
were suggestive of PTSD and that the veteran been treated on 
a PTSD unit. 

Relying primarily on the report of the December 1989 VA 
examination, the RO determined that the evidence was 
insufficient to establish PTSD.  The RO subsequently notified 
the veteran of its determination in July 1990; however, the 
veteran did not appeal.  

Following an attempt to reopen the claim, the RO determined 
that new and material evidence to reopen the veteran's claim 
for service connection for PTSD had not been submitted in 
July 1992.  The veteran subsequently timely perfected an 
appeal.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  
Thus, the Board notes that the June 1990 RO decision, which 
denied the veteran's claim for service connection for PTSD, 
is final.

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis.  
Evans v. Brown, 9 Vet. App 273, 282-83 (1993).  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the June 1990 decision, 
the last final denial of the claim.  

The evidence associated with the claims file since the June 
1990 rating decision includes several personal statements and 
the transcript of a personal hearing before  hearing officer 
in September 1993; a Social Security Administration 
Disability (SSA) benefit award letter dated in 1993; a 
private psychological evaluation dated in October 1995; 
correspondence dated in 1997 and 1999 from the Director of 
the former U.S. Army and Joint Services Environmental Support 
Group (ESG) (now U.S. Armed Services Center for Research of 
Unit Records (USASCRUR or Unit Records Center) with copies of 
Operational Reports of Lessons Learned (OR-LL's) of the 
veteran's unit, regarding verification of the veteran's 
claimed stressors, and numerous VA and private medical 
records dated from 1989 to 1997.  

The veteran has reported several alleged stressors during his 
active service in the personal statements and at the personal 
hearing.  These stressors consist of injuries sustained to 
the head on two different occasions when a truck in which the 
veteran was traveling was attacked, killing enemy soldiers; 
witnessing a friend being killed and thereafter searching his 
body parts; being subjected to numerous enemy attacks in 
which soldiers were wounded or killed; and being subjected to 
friendly fire because a soldier "couldn't get enough 
action."  Also, the private examiner in October 1995 and VA 
examiners in December 1993 and June 1997 diagnosed the 
veteran has having service-related PTSD.  

Thus, the additional evidence associated with the claims file 
includes statements of the veteran's alleged stressors; 
definitive diagnoses of service-related PTSD; and the results 
of efforts to independently the veteran's claimed in-service 
stressful experiences.  The Board finds that all this 
evidence is "new" because it was not physically of record 
when the RO denied the claim in June 1990, and it is not 
otherwise cumulative of the evidence that was on file at the 
time of that decision.  In addition, the Board finds that 
this new evidence is relevant and probative and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  That is, it is, "material."  
See 38 C.F.R. § 3.156; Hodge, supra.  As new and material 
evidence has been presented, the criteria for reopening the 
claim for service connection for PTSD are met.  In that the 
claim is reopened, it must be considered on a de novo basis.  

B.  De Novo Consideration 

Having reopened the veteran's claim for service connection 
for PTSD, the Board must next determine whether the claim is 
well grounded.  See Elkins 12 Vet. App. at 218-19.  As the 
veteran has asserted having had stressful in-service 
experiences, and the record includes medical diagnoses of 
PTSD, his claim is, at least, plausible.  Hence, his claim 
for service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107(a); Patton v. West, 12 Vet. App. 272, 276-
277 (1999).  As the Board also is satisfied that the VA's 
duty to assist the veteran in the development of this well-
grounded claim is met.  Hence, the claim will be considered 
on the current, comprehensive record.

1.  Background

The veteran's personnel records reflect that the veteran 
served in Vietnam from November 1969 to December 1970 and 
that he was assigned to Company A 69th Engineer Battalion 
(69th Engr Bn).  His military occupational specialty (MOS) 
was a quarryman or quarry machine operator.  His awards and 
decorations include National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and Civil Action Honor 
Medal.  

Service medical records are negative for complaints or 
findings pertaining to a psychiatric disability.

The record reflects private and numerous VA hospitalizations, 
outpatient treatment, and examinations for depression, 
suicidal ideations, alcohol dependence, cocaine abuse, and 
bipolar mood disorder, and PTSD beginning in 1989.  When 
hospitalized in January and February 1989, and December 1991 
at VA facilities, the veteran reported that the death of wife 
and children resulting from an automobile accident in August 
1988 triggered his symptoms.  In December 1991, the veteran 
was admitted to a VA facility and reported that he became 
depressed at the end of October following the death of his 
stepdaughter and brother-in-law.  Other stressors included 
termination from his place of employment and an altercation 
with his spouse.  

During a PTSD examination conducted in December 1993, the 
veteran reported that he was involved in some fire fights and 
that he saw many buddies get killed while serving in Vietnam, 
that he incurred a head injury and concussion when he was 
struck in the head by someone in a village in Vietnam and 
that he fractured his right foot.  The examiner entered a 
diagnosis of PTSD and opined that the veteran's stressors 
were the experiences in Vietman.  

The record shows that the veteran was awarded SSA disability 
benefits in 1993.  
These records only reflect the amount and the date of the 
award of benefits.  

In several statements and at the 1993 personal hearing, the 
veteran claimed additional stressors.  The veteran testified 
that he arrived in Vietnam in November 1969 and that his base 
camp was Canto and that the camp was under constant rocket 
mortar attack.  He added that he was transferred to Dong Tam 
between December 1969 and February 1970 and the he was 
attached to A Company 6th Engr.  The veteran recalled that 
his unit was subjected to constant mortar and rocket attack, 
sniper fire, and sanpan fire.  The veteran stated that he was 
close to the flight line and that the enemy would slip on the 
base and destroy equipment.  The veteran testified that he 
also sustained injuries to his forehead (August 1970) and 
left foot.  The veteran reported that he killed enemy 
soldiers, that he witnessed a friend by the name of 
"[redacted]" get killed in either February or March 1970 and 
that he had to search for [redacted]'s body parts.  The veteran 
asserted that he was subjected to numerous enemy attacks in 
which soldiers were wounded or killed, that there were 
casualties from his unit, that his barracks and duty station 
were hit, that he served as a door gunner, that he served as 
convoy guard/driver on approximately 50 missions that 
involved casualties and that he was subjected to friendly 
fire because a soldier "couldn't get enough action."  The 
veteran indicated that he was located in Long Xuyem in July 
1970 and that he received the Civil Action Honor Medal when 
40 enemy soldiers were killed.  Additional stressors included 
racial tension.  

During a private psychiatric evaluation in October 1995, the 
veteran reported that stressors similar those previously 
noted.  The veteran added that he experienced racial 
discrimination from a commanding officer who tried to kill 
him, that he was in a bar when a little boy entered the area 
and blow himself-up with a hand grenade, and that a 
Vietnamese girl was killed while trying to save the veteran's 
life.  At the conclusion of an interview with the veteran 
concerning the symptoms associated with PTSD, the evaluator 
entered diagnoses including Axis I-PTSD, bipolar disorder (in 
remission), secondary alcohol dependence and polydrug abuse 
(in remission); Axis II-personality change following 
traumatic stress; Axis IV-stessor extremely severe: combat, 
and a commanding who was persecuting and trying to have the 
veteran killed.  The examiner stated that the veteran did not 
have any severe affective symptoms, but that he did have 
serious PTSD symptoms.  He added that the veteran's PTSD 
symptoms have colored his affective episodes.   

Pursuant to the Board's April 1996 Board, the veteran 
underwent VA examination by a psychiatrist in June 1997.  The 
examiner indicated that he reviewed the veteran's entire 
claims file with particular attention to his stressors and 
symptoms described in other VA medical documents.  In the 
reported history, the examiner noted alleged stressors to 
include the veteran engaging in firefights, suffering foot 
and head injuries, and being subject to enemy attack.  The 
examiner diagnosed the veteran as having PTSD as evidenced by 
sufficient exposure to life-threatening situations such as 
exposure to enemy fire including mortar attacks and booby 
traps.  

In February 1997 and April 1999, the Unit Records Center 
responded to requests for verification of the veteran's 
alleged stressors.  In the February 1997 correspondence, the 
Director forwarded copies of OR-LL's submitted by the 69th 
Engineer Battalion (69th Engr Bn) for the period covering 
November 1, 1969, through October 31, 1970.  The Director 
indicated that the documented base camp location for the 69th 
Engr Bn was Dong Tam and that Company A was located in Can 
Tho throughout the veteran's tour of duty for periods ending 
July 31, 1970 and October 31, 1970, and several attacks on 
Can Tho were recorded.  It was noted that enemy action with 
respect to battalion operations was generally minimal.  An 
OR-LL entry ending in October 1970 provided that there were 
several indirect fire attacks on Can Tho.  The attack 
resulted in one minor casualty and airfield damage.  It was 
also reported that the enemy placed mines and cratering 
charges in the area.  There was also sniper fire without 
casualties or loss of equipment.  The Director further 
provided that there was no record of the veteran having been 
wounded or injured during Vietnam and that he could not 
verify that the veteran's barracks subject to rocket and/or 
mortar attacks.  It was also noted that there was no record 
of the veteran having repelled direct enemy attack with the 
25th Infantry Division (25th Inf Div) which resulted in the 
award of the Civil Action Medal, of that the veteran flew a 
mission as a gunner.  In the April 1999 correspondence, the 
Director indicated that there was no record of an individual 
with the surname "[redacted]" having been wounded or killed in 
Vietnam during the time period provided by the veteran.  

2.  Analysis

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (1999).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1999); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

Although the veteran maintains that he engaged in combat 
during his Vietnam service, the evidence does not support the 
veteran's assertion.  His service personnel records list his 
MOS as a quandryman.  Although the veteran received various 
medals, there is no evidence that he has received any 
specific to combat service.  His personnel records do not 
otherwise establish evidence of combat service.  Under such 
circumstances, corroboration of the occurrence of the 
veteran's claimed in-service stressful experiences is 
necessary.  Id.  

As noted above, the veteran has alleged numerous in-service 
stressful experiences.  However, the majority of these 
experiences have not been verified, including his 
representation that he witnessed the death of a friend by the 
name of "[redacted]."  Moreover, there is no evidence of the 
veteran having sustained any injuries as a result of combat 
with the enemy.  Nonetheless, the OR LL reports received from 
the Unit Records Center establish that the veteran's base was 
subject to enemy attack during the veteran's tour of duty in 
Vietnam.  Although the majority of the enemy attacks were 
considered minimal, entries dated in August and September 
1970 provide that Can Tho Airfield underwent numerous mortar 
attacks that resulted in several injuries to servicemen and 
damage to aircraft.  These records also indicate that the 
enemy had placed mines and catering charges in the area.  

The Board acknowledges that there is no specific 
corroboration that the veteran exchanged fire with the enemy, 
or that he, himself, was placed in danger during any one of 
the aforementioned attacks.  However, the Court has held that 
VA, by requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  In Suozzi, the Court found that a radio log which 
showed that the veteran's company had come under attack was 
new and material evidence to warrant reopening a claim of 
service connection for PTSD, despite the fact that the radio 
log did not identify the veteran's participation.  The Court 
held that the evidence favorably corroborated the veteran's 
alleged in-service stressor.  Id.

In this case, as noted above, the evidence establishes the 
occurrence of several enemy attacks on the veteran's base 
during his tour of duty in Vietnam, and there is no specific 
evidence that the veteran was not present during the 
substantiated enemy attacks.  As such, in light of the Suozzi 
decision noted above, and giving the veteran the benefit of 
the doubt (see 38 U.S.C.A. § 5107(b)), the Board finds that 
evidence favorably corroborates the veteran's exposure to 
enemy attack in Vietnam.  The question remains, however, as 
to whether such stressor is sufficient to support a diagnosis 
of PTSD.

The December 1993 and October 1995 examiners diagnosed the 
veteran as having PTSD based on the fact that the veteran 
claimed that he involved in combat.  In that the evidence 
does not establish that the veteran was involved in combat, 
those opinions are not probative.  The Board is not bound to 
accept opinions of medical professionals relating PTSD to 
uncorroborated accounts of the veteran's service experiences.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

However, the VA psychiatrist who examined the veteran in June 
1997 appears to attribute the veteran's PTSD to his exposure 
to enemy attack.  In the history portion of the examination 
report, the physician noted the veteran's account that he was 
involved in few firefights, and that he had been wounded in 
the back of head (requiring stitches) and had broken his foot 
running from mortar attacks; as noted above, none of these 
events has been corroborated.  However, the examiner also 
noted that the veteran reported being in constant fear of 
running into booby traps, and that mortar fire was common.  
Moreover, in the assessment portion of the report, the 
examiner indicated that the diagnosis of PTSD was evidenced 
by "sufficient exposure to life-threatening situations just 
by virtue of being exposed to enemy fire including mortar 
attacks and booby traps."  He also indicated that the 
veteran consistently manifested recurrent intrusive 
recollections of his experiences in Vietnam along with poor 
sleep, nightmares, and flashbacks.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence credibly establishes that the veteran has PTSD 
as a result of a verified in-service stressor (i.e., being 
subject to enemy attack on several occasions), and that there 
is a medical nexus his symptoms and his verified in-service 
stressor.  As such, the criteria for service connection for 
PTSD are met.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303, 3.304(f).  


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted.  

The claim for service connection for PTSD is well grounded, 
and the claim is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

